Citation Nr: 0805434	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for sinusitis.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for allergic rhinitis.  

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1983 to December 
1990.  

In February 2003, the Board of Veterans' Appeals (Board) 
denied an initial compensable evaluation for sinusitis prior 
January 3, 1996, and to an evaluation in excess of 10 percent 
from January 3, 1996.  This matter comes before the Board on 
appeal from a February 2004 decision by the RO which denied 
an increased rating for the veteran's sinusitis.  

In August 2007, the veteran appeared and gave personal 
testimony before the Board sitting at the RO.  A transcript 
of that hearing is of record.  

The issues of entitlement to an increased rating for allergic 
rhinitis and whether new and material evidence has been 
obtained to reopen the claim of service connection for asthma 
are addressed in the REMAND portion of the decision below 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment.

3.  The veteran does not experience six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and tenderness of affected sinus, and purulent 
discharge or crusting.  


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic Code 6513 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

Here, the VCAA duty to notify has not been satisfied; 
however, the Board finds that the veteran has shown actual 
knowledge of the evidence needed to substantiate his claim.  
Specifically, the veteran has participated in the appeals 
process at every step of adjudication and has provided 
evidence specific to the number of episodes of sinusitis 
experienced.  It is important to note that his veteran has 
previously appealed the issue of entitlement to a higher 
rating for sinusitis and has at no time suggested that he did 
not understand what type of evidence was necessary to 
substantiate his claim.  As such, the Board finds that the 
veteran is not prejudiced by moving forward with a decision 
on the merits at this time notwithstanding inadequate initial 
notice as interpreted in Vazquez-Flores.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Turning to VA's duty to assist, the Board finds that service 
medical records and all VA medical records identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran was afforded two VA examinations during 
the pendency of this appeal and testified at a hearing before 
the Board in August 2007.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board will now consider the 
merits of the veteran's claim.

The veteran contends that he has had chronic sinus problems 
for many years and believes that the 10 percent evaluation 
currently assigned does not reflect the severity of his 
service-connected sinusitis.  At the personal hearing in 
August 2007, the veteran testified that he has constant 
shortness of breath, sneezing, wheezing, red and watery eyes, 
and feels tired a lot.  He also testified that he gets 
allergy shots from the VA about once a month.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

Initially, the Board notes that during the pendency of this 
appeal, the veteran was granted service connection for 
allergic rhinitis and assigned a separate 10 percent 
evaluation for that disability.  The record also shows that 
he has additional nonservice-connected respiratory problems, 
including asthma, occasional bronchitis, and sleep apnea.  
The issue currently on appeal concerns only the specific 
disability of sinusitis.  Therefore, any co-existing but 
unrelated symptoms cannot be considered in determining the 
extent and severity of the service-connected sinusitis. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, which provides for a 10 percent rating 
when there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

A review of the medical evidence reveals that the veteran was 
examined by VA twice during the pendency of this appeal, and 
was seen on an outpatient basis on numerous occasions from 
2003 to the present.  The recorded clinical and diagnostic 
findings on each occasion were not materially different, and 
showed very few signs or symptoms of sinusitis.  

Although the veteran testified that the closest VA medical 
facility was about 100 miles from his home and that he does 
not seek treatment every time his symptoms flared-up, a 
review of the medical reports of record show that he was seen 
by VA for various maladies at least once, almost every month 
since 2003.  In fact, from the date of his claim in February 
2003 to February 2007, the records show that the veteran was 
not seen by VA in only 14 of the 48 months, and in most 
months, he was seen multiple times.  Interestingly, the 
records show very few complaints regarding sinus problems.  

The medical records show that the veteran's allergies were 
well controlled with medication and that he did not have 
flare-ups of sinusitis.  X-ray study reports dated in May 
2005 specifically noted that there were not findings to 
suggest sinusitis.  On those occasions when the veteran was 
seen at the VA allergy clinic, his complaints pertained 
primarily to respiratory problems associated with his 
nonservice-connected asthma.  Even when seen at other VA 
medical departments during the pendency of this appeal, the 
veteran often denied any headaches or any significant sinus 
symptoms.  

The objective medical evidence from the all of the medical 
reports of record, including the September 2003 and November 
2006 VA examinations and the numerous VA outpatient notes, 
showed treatment for sinusitis on only one occasion, in July 
2007.  At that time, the veteran complained of some pain 
around his sinuses and green mucus for the previous ten days; 
he was reported as saying that he thought he had a sinus 
infection.  He denied any headaches.  Other than some reddish 
nasal mucosa and sinus tenderness, an examination revealed no 
significant findings.  Although the diagnoses included 
sinusitis, it would appear that the assessment was based, in 
part, on the veteran's self-described symptoms as no 
diagnostic studies were taken to confirm that diagnosis.  The 
veteran was prescribed a 10 day treatment with antibiotics, 
but was not prescribed bed rest.  

Contrary to the veteran's assertions , there is no evidence 
of any incapacitating episodes of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting at anytime during the pendency of this appeal.  
Although the veteran testified that he takes numerous 
medications for his sinus problems, the clinical reports do 
not show that he was prescribed antibiotic treatment for 
sinusitis during the pendency of this appeal to the extent 
required for the next higher rating.  The clinical and 
diagnostic findings on all of the medical reports since 2003 
show no evidence of crusting, atrophic changes, or polyps.  
Thus, an evaluation in excess of 10 percent for sinusitis is 
not warranted on a schedular basis.

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the appropriate diagnostic code to the facts of this 
case, the objective assessment of the veteran's present 
impairment for sinusitis does not suggest that he has 
sufficient symptoms so as to a warrant an evaluation in 
excess of 10 percent.  The potential application of other 
various provisions of Title 38 of the Code of Federal 
Regulations has been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 589, 593 (1991).  The 
veteran has submitted no evidence showing that his sinusitis 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 10 percent rating 
currently assigned more than adequately reflects the 
clinically established impairment experienced by the veteran 
as a result of service-connected sinusitis.  Accordingly, the 
Board finds that there is no basis for assignment of a higher 
rating.  Therefore, an increased evaluation for the veteran's 
sinusitis is denied.  


ORDER

A rating higher than 10 percent for sinusitis is denied.  


REMAND

Concerning the issues of an increased rating for allergic 
rhinitis and to reopen the claim of service connection for 
asthma, the Board notes that veteran submitted a timely 
notice of disagreement to the unfavorable June 2007 rating 
decision.  However, a statement of the case has not been 
promulgated for these issues.  The Court has held that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case regarding the denied 
issue.  The RO's failure to issue such a statement of the 
case for the veteran's claim is a procedural defect requiring 
remand.  Godfrey v Brown, 7 Vet. App. 398, 408 (1995).  

Accordingly, the claims are REMANDED to the RO for the 
following action:  

The veteran and his representative should 
be furnished a statement of the case for 
the issues of an increased rating for 
allergic rhinitis and to reopen the claim 
of service connection for asthma, and 
should be notified of the need to file a 
timely substantive appeal should he wish 
the Board to address these matters.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


